BRICKEN, Presiding Judge.
From a judgment of conviction for grand larceny, and sentence of four years imprisonment in the penitentiary, this appeal was taken. The property alleged to have been stolen was “one cow, or animal of the cow kind, the personal property of Charles C. Nance, Junior.”
The evidence in this case as to the offense charged in the indictment is without dispute or conflict. Said evidence tends to show conclusively that the animal in question had been stolen. It, the evidence, likewise tends to show that this appellant, Robert Hubbard, and his two brothers, Charlie, and James Hubbard, were the perpetrators of the crime. Therefore this is a companion case to that of Hubbard v. State, Ala.App., 45 So.2d 795,1 which has recently been considered and affirmed by this court. The facts - in the two cases are the same, and therefore upon authority of said case of Hubbard v. State, supra, the judgment of conviction from which this appeal was taken is affirmed.
Counsel for appellant in this case makes the statement, in his brief, that there are several questions of law in this case which were not involved in the companion case of Hubbard v. State, supra.
We have examined and considered each of these insistences and are of the opinion if error appears in any of them such error is not of sufficient import as to injuriously affect the substantial rights of the defendant. Supreme Court Rule 45, Title 7 Appendix, page 1022, Code of Alabama 1940.
The strong, conclusive and uncontradicted evidence of the guilt of this appellant would have probably authorized, the trial court to have directed a verdict in favor of the State.
Affirmed.

. Ante, p. 211.